Order entered March 12, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-17-01277-CV

 PARKING COMPANY OF AMERICA VALET, INC. AND PARKING COMPANY OF
               AMERICA LOVE FIELD, INC., Appellants

                                                  V.

                              BRADLEY RYAN FELLMAN, Appellee

                          On Appeal from the County Court at Law No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. CC-16-01273-C

                                              ORDER
           Before the Court is appellants’ March 8, 2018 second motion for extension of time to file

the reporter’s record. We GRANT the motion and ORDER Janet E. Wright, Official Court

Reporter of County Court at Law No. 3, to file the reporter’s record no later than April 9, 2018.

We caution Ms. Wright that further extension requests will be disfavored.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.


                                                         /s/   DAVID EVANS
                                                               JUSTICE